Citation Nr: 1827416	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus. 


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to February 1972 and was discharged under other than honorable conditions.  He was a member of the New Jersey Army National Guard from November 1974 to May 1975.  During this time, he had a period of active duty for training (ACDUTRA) from February 17, 1975 to May 2, 1975, and received an honorable discharge.

In a March 2017 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, determined that the character of the appellant's discharge from his period of active duty from September 1971 to February 1972 is honorable for VA purposes.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania RO&IC.  By that rating action, the RO&IC, in part, denied service connection for bilateral hearing loss.  The appellant appealed this rating action to the Board.

In April 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In August 2017, the Board remanded the issue on appeal.  The Board requested that it obtain a medical opinion to have the appropriate medical specialist address the etiology of the appellant's bilateral hearing loss.  In October 2017, a VA audiologist provided the requested opinion.  Thus, the requested development has been accomplished and the matter has returned to the Board for further appellate consideration.

FINDING OF FACT

The appellant's bilateral hearing loss preexisted his entrance into active military in September 1971 and was not aggravated therein or during a period of ACDUTRA (February 17, 1975 to May 2, 1975), and has not been caused or aggravated by the service-connected tinnitus. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a bilateral hearing loss disability, to include as secondary to service-connected tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.385 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The appellant also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2011.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.


II. Merits Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a preexisting disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, the burden falls on the Veteran to establish aggravation.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  

Active military service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017). ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The appellant seeks service connection for bilateral hearing loss.  He contends that he currently has a bilateral hearing loss disability that is the result of having sustained acoustic trauma during military service.  

The appellant's induction examination into active duty in September 1971 showed 40 decibels in both ears at 4000 Hertz.  Thus, he met VA's definition of a disability for bilateral hearing loss under and is not entitled to the presumption of soundness for his period of active military service (i.e., September 1971 to February 1972).  See 38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.385 (2017).  Essentially, for a hearing loss disability to have pre-existed service a level of hearing impairment must meet the criteria to be considered a disability under 38 C.F.R. § 3.385.  McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the appellant's claim must be addressed only on the basis of aggravation of a pre-existing disability, as opposed to one of direct service connection.  That is, the question remaining is whether the preexisting bilateral hearing loss was aggravated beyond the natural progression of the condition during his period of active duty or period of ACDUTRA, including as a result of exposure to loud noise.  See 38 U.S.C.A. § 1153 (2012); 38 C.F.R. 
§ 3.306 (2017).

Notably, if the appellant's bilateral hearing loss increased in severity during his period of active duty service, it would trigger application of the presumption of aggravation that may only be rebutted by clear and unmistakable evidence that such increase was due to the natural progression of the underlying disability.  See 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306(b) (2017); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Regarding the appellant's period of ACDUTRA, the appellant has the burden of showing that there was an increase in severity (beyond merely a flare-up) and that it was not due to the natural progress of the disease.  However, the regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Regarding the question of aggravation of the appellant's preexisting bilateral hearing loss during his period of active duty, shortly after entrance onto active duty, in October 1971, he was seen for decreased right ear hearing acuity and other complaints as a result of a head injury that he had sustained six months previously. An examination was negative.  The impression was post-traumatic headaches.  An undated service discharge examination report from the appellant's period of active service reflects that an audiogram was not performed.  The examiner noted that hearing was within normal limits.  On the accompanying Report of Medical History, the appellant denied having had hearing loss. 

Concerning the appellant's period of ACDUTRA, a November 1974 enlistment examination report for the Army National Guard contains an audiogram, the results of which are illegible.  The appellant denied having had hearing loss on a November 1974 Report of Medical History. 

An August 2013 VA examination was provided.  The examiner provided  a negative nexus opinion, but only addressed direct causation, and not aggravation of a pre-existing disability.  Accordingly, the opinion is irrelevant to the issues at hand.  

An August 2017 VA examination was provided.  The examiner opined that the hearing loss had preexisted service and was not aggravated beyond its normal progression therein, reasoning that the appellant's records from his first period of service were negative for any complaints of hearing loss and that his hearing was within normal limits at service discharge.  However, in reaching this opinion, the examiner failed to note the appellant's complaints of decreased right ear hearing acuity in October 1971.  Thus, the April 2017 VA opinion is inadequate and not considered herein.
 
An October 2017 VA opinion was obtained.  After a review of the entire evidence of record, notably the appellant's service treatment records from his periods of active duty and ACDUTRA, the VA audiologist opined that it was less likely than not that the appellant's bilateral hearing loss had increased in severity during active duty or ACDUTRA, to include as a result to any exposure to acoustic trauma therein.  The VA audiologist discussed the October 1971 report, wherein the appellant was seen for decreased right ear hearing acuity and other complaints as a result of a head injury that he had sustained six months previously, but indicated that a physical examination at that time was negative.  The audiologist also indicated that the appellant's military occupational specialty (MOS) during his periods of active duty and ACDUTRA was as a supply clerk and that that position yielded a low probability of noise exposure.  

The October 2017 VA audiologist noted that there was no documented significant threshold shifting to both ears during the appellant's period of active military service or ACDUTRA. Notably, according to the VA audiologist, the appellant's January 1972 discharge examination report from his period of active military service denoted normal hearing in both ears, and the post-service medical evidence did not disclose any complaints referable to bilateral hearing loss until 2013, over three decades after service discharge.  Hence, the October 2017 VA audiologist concluded that it was less likely than not that the appellant's preexisting bilateral hearing loss had been aggravated during his period of active duty service or ACDUTRA, and that there was clear and unmistakable evidence that any demonstrated increase was due to the natural progression of the disability.  

The October 2017 VA audiologist also opined that the appellant's bilateral hearing loss had not been caused or aggravated by the service-connected tinnitus.  The VA audiologist reasoned that review of audiology reports, dated from 2013 to 2015, did not contain any subjective complaints or clinical findings of the appellant's bilateral hearing loss having been worsened by his tinnitus, or a causative relationship between the two disabilities.  Furthermore, according to the VA audiologist, there was limited evidence in the record to substantiate chronicity and development of bilateral hearing loss caused or aggravated by the service-connected tinnitus.  In this regard, according to the VA audiologist, VA examination reports, dated in 2013 and 2017, reflect that the appellant had reported the onset of his tinnitus three to four years and six years previously, respectively.  Thus, the VA audiologist opined that a nexus between the appellant's bilateral hearing loss having been caused or aggravated by the service-connected tinnitus could not be made.  

The Board finds the October 2017 VA opinions to significantly probative as they are based upon a review of the relevant evidence and provide supporting explanations.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Although the appellant believes that he has bilateral hearing loss that is connected to service or his service-connected tinnitus, as a layperson, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the determination of bilateral hearing loss causation and aggravation requires specialized diagnostic medical testing and a certain amount of medical expertise to be determined, particularly so because even if the hearing loss worsened, it must be determined whether it was a result of the natural progress of the disease.  Thus, the appellant's opinion regarding aggravation of bilateral hearing loss is not competent.  In this regard, the Board finds the aggravation opinions discussed above, from the October 1971 VA audiologist, to be of greater probative value than the appellant's lay contentions.

In summary, the appellant's pre-existing bilateral hearing loss was not aggravated by service, including by noise exposure during his periods of active miliary service or ACDUTRA, nor was it caused or aggravated by his service-connected tinnitus. Therefore, as the preponderance of the evidence is against the claim, service connection for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss, to include as secondary to the service-connected tinnitus, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


